DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
The interview request filed 1/25/2022 is acknowledged, but since a reply was subsequently filed, the interview is declined.

Claim Objections
Claim 18 is objected to because of the following informalities:  “a seed conveyor assembly” (line 3-4) should be --the seed conveyor assembly--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4-8  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pirkenseer (EP 3,050,419).
Regarding claim 1, Pirkenseer discloses (Fig. 2, 4-6c) a seed guide for a seed tube, the seed guide comprising: a relief portion (the portion of the meter assembly above bevel 70, where seeds are conveyed toward bevel 70, and including the volume therein and the seed disk 28 as it travels through the volume; see below) to receive and guide seed; and 5an introduction portion (volume including 70 and below, see below) formed adjacent to the relief portion, wherein the introduction portion comprises at least one protrusion (bevel 70) having first and second ends, the protrusion is angled to protrude from a side (leftmost wall, see below) of the introduction portion toward a center of the introduction portion with the second end of the protrusion proximate the center of the introduction portion and being further from the relief portion than the first end, wherein the seed guide is configured to guide seeds into the seed tube (26).

    PNG
    media_image1.png
    480
    572
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    240
    212
    media_image2.png
    Greyscale

Regarding claim 2, Pirkenseer further discloses that the relief portion is arcuate (the relief portion being enclosed by the round meter housing; Fig. 4) and extends 10arcuately along a path that is substantially parallel to a path of a flight of seed passing the relief portion in operation of the seed tube.
Regarding claim 4
Regarding claim 5, Pirkenseer further discloses (Fig. 6c) that a protrusion angle formed between a transverse line and the protrusion is greater than 0° up to 80°.
Regarding claim 6, Pirkenseer further discloses (Fig. 6c) that a protrusion angle formed between a transverse line and the protrusion is approximately 30° to 60°.
Regarding claim 7, Pirkenseer further discloses (Fig. 6c) that a protrusion angle formed between a transverse line and the protrusion is approximately 40° to 50°.
Regarding claim 8, Pirkenseer further discloses that the protrusion (at least the edge of 70 at the second end as shown in Fig. 6a) has an arcuate shape.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregor (U.S. 6,213,690).
Regarding claim 1, Gregor discloses (Fig. 2, 4-5) a seed guide for a seed tube, the seed guide comprising: a relief portion (the product meter section 22 of Fig. 4) to receive and guide seed; and an introduction portion (section of distribution manifold 26 shown in Fig. 5) formed adjacent to the relief portion, wherein the introduction portion comprises at least one protrusion (convex valve members 54) having first and second ends, the protrusion is angled to protrude from a side (at the lateral walls of the individual manifold section) of the introduction portion toward a center of the introduction portion with the second end of the protrusion proximate the center of the introduction portion and being further from the relief portion than the first end (being the apex of adjacent valve members 54 disposed directly above the lateral wall), wherein the seed guide is configured to guide seeds into the seed tube (40).
Regarding claim 2, Gregor further discloses that the relief portion is arcuate (about the meter roller of Fig. 4) and extends 10arcuately along a path that is substantially parallel to a path of a flight of seed passing the relief portion in operation of the seed tube
Regarding claim 4, Gregor further discloses (Fig. 5) that the protrusion (54) angles down from the first end of the protrusion (at the uppermost point above the lateral wall of the manifold section) and the side of the introduction portion to the second end of the protrusion and the center of the introduction portion.
Regarding claim 5, Gregor further discloses (Fig. 5) that a protrusion angle formed between a transverse line and the protrusion is greater than 0° up to 80°.
Regarding claim 6, Gregor further discloses (Fig. 5) that a protrusion angle formed between a transverse line and the protrusion is approximately 30° to 60°.
Regarding claim 7, Gregor further discloses (Fig. 5) that a protrusion angle formed between a transverse line and the protrusion is approximately 40° to 50° (at least at the second end).
Regarding claim 8, Gregor further discloses (Fig. 5) that the protrusion has an arcuate shape.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (U.S. 5,522,328).
Regarding claim 1, Long discloses (Fig. 1-2) a seed guide for a seed tube, the seed guide comprising: a relief portion (converging portion of the tube at end 61) to receive and guide seed; and an introduction portion (portion of the tube containing tongs 65, baffle 68) formed adjacent to the relief portion, wherein the introduction portion comprises at least one protrusion (65) having first and second ends, the protrusion is angled to protrude from a side of the introduction portion toward a center of the introduction portion with the second end of the protrusion proximate the center of the introduction portion and being further from the relief portion than the first end, wherein the seed guide is configured to guide seeds into the seed tube (seed boot 24).
Regarding claim 4, Long further discloses (Fig. 2) that the protrusion (65) angles down from the first end of the protrusion and the side of the introduction portion to the second end of the protrusion and the center of the introduction portion.
Regarding claim 5, Long further discloses (Fig. 2) that a protrusion angle formed between a transverse line and the protrusion is greater than 0° up to 80°.
Regarding claim 6, Long further discloses (Fig. 2) that a protrusion angle formed between a transverse line and the protrusion is approximately 30° to 60°.
Regarding claim 7, Long further discloses (Fig. 2) that a protrusion angle formed between a transverse line and the protrusion is approximately 40° to 50°

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10, 12, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pirkenseer in view of Wilhelmi (U.S. 2015/0223392).
Regarding claim 10, Pirkenseer discloses (Fig. 2, 4-6c) a seed guide for a seed conveyor assembly, the seed guide comprising: a relief portion (the portion of the meter assembly above bevel 70, where seeds are conveyed toward bevel 70, and including the volume therein and the seed disk 28 as it travels through the volume; see above); and 30an introduction portion (area including 70 and below, see above) formed adjacent to the relief portion, the introduction portion comprises a first protrusion (bevel 70) having first and second ends, the first protrusion is angled to protrude from a first side (leftmost wall, see above) of the introduction portion to proximate a center of the introduction portion with the second end of the first protrusion proximate the center of the introduction portion, wherein the seed guide is configured to guide seeds into the seed conveyor assembly (26).
Pirkenseer does not disclose that the seed guide is configured to guide seeds into a rotatable conveyor of the seed conveyor assembly.  Rather, the seed conveyor is a simple tube (26).
However, Wilhelmi discloses (Fig. 4-16) a similar seeding implement, including various seed conveyors in the form of rotatable conveyors (e.g., Fig. 6, 7, 9, 15, 16).  Wilhelmi teaches that such arrangements are advantageous over a seed tube because a seed tube can greatly affect seed spacing ([0007]-[0010])
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the seed tube of Pirkenseer with a rotatable conveyor, as taught by Wilhelmi, in order to aid in delivering seeds with more consistent spacing.
Regarding claim 12, Pirkenseer further discloses that the relief portion is arcuate (the relief portion being enclosed by the round meter housing; Fig. 4) and disposed 5radially farther from a conveyor (26) than the introduction portion in operation of the seed conveyor assembly.
Regarding claim 18, Pirkenseer discloses (Fig. 2, 4-6c) a seed conveyor assembly to deliver seed to a planting surface, comprising: a conveyor (26) configured to convey seed from an upper end to a lower end of a seed conveyor assembly; and 25a seed guide having a relief portion (the portion of the meter assembly above bevel 70, where seeds are conveyed toward bevel 70, and including the volume therein and the seed disk 28 as it travels through the volume; see above) to receive and guide seed and an introduction portion (area including 70 and below, see above) to translate seed in a direction toward the conveyor, the introduction portion comprises at least one protrusion (bevel 70) having first and second ends, the protrusion is angled to protrude from a side (leftmost wall, see above) of the introduction portion toward a center of the introduction portion with the second end of the protrusion proximate the center of the introduction portion and being further from the relief portion than the first end, wherein the seed guide is configured to guide seeds into the conveyor of the seed conveyor assembly.  Pirkenseer also discloses that the conveyor is for the discharge of grains into a seed furrow (claim 1, lines 19-20)
Pirkenseer does not disclose that the conveyor rotates to convey seed from an upper end to a lower end of the seed conveyor assembly and release the seed with a rearward velocity relative to the seed conveyor assembly.  Rather, the seed conveyor is a simple tube (26).
However, Wilhelmi discloses (Fig. 16) a similar seeding implement, including a conveyor (550) which rotates to convey seed from an upper end to a lower end of the conveyor and release the seed with a rearward velocity (due to the rearward direction of belts 552, 553) relative to the seed conveyor assembly.  Wilhelmi teaches that such arrangements are advantageous over a seed tube because a seed tube can greatly affect seed spacing ([0007]-[0010])
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the seed tube of Pirkenseer with a rotatable conveyor, as taught by Wilhelmi, in order to aid in delivering seeds with more consistent spacing.
Regarding claim 20, in the combination above, Pirkenseer further discloses (Fig. 6c) that the protrusion (70) angles down from 35the side of the introduction portion to the center of the introduction portion.
Regarding claim 21, in the combination above, Pirkenseer further discloses (Fig. 6c) that a protrusion angle formed between a transverse line and the protrusion is approximately 30° to 60°.
Regarding claim 22, Wilhelmi further discloses (Fig. 16) that the conveyor is configured to rotate to convey seed from the upper end to the lower end of the seed conveyor assembly with a constrained seed path (between belts 552, 553), and is arranged in the combination such that the introduction portion is configured to introduce seed into a flight gap (the gap between the belts) of the conveyor.

Claims 10-16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gregor in view of Wilhelmi.
Regarding claim 10, Gregor discloses (Fig. 1-5) a seed guide, the seed guide comprising: a relief portion (the product meter section 22 of Fig. 4); and 30an introduction portion (section of distribution manifold 26 shown in Fig. 5) formed adjacent to the relief portion, the introduction portion comprises a first protrusion (convex valve member 54) having first and second ends, the first protrusion is angled to protrude from a first side (at the lateral walls of the individual manifold section) of the introduction portion to proximate a center of the introduction portion with the second end of the first protrusion proximate the center of the introduction portion.
Gregor does not disclose that the seed guide is configured to guide seeds into a rotatable conveyor of a seed conveyor assembly.  Rather, the seed guide guides seeds into ground openers (30).
However, Wilhelmi discloses (Fig. 1-16) a similar planter, wherein seeds are distributed from a central hopper (24) to row units (34) having seed conveyor assemblies with rotatable conveyors (e.g., Fig. 6, 7, 9, 15, 16).  Wilhelmi teaches that such seed conveyor assemblies are configured to plant seeds at a proper seed spacing ([0007]-[0010]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide seed conveyor assemblies as taught by Wilhelmi in the seeding system of Gregor, such that the seed guide guides seeds into a rotatable conveyor through lines (46).
Regarding claim 11, Gregor further discloses (Fig. 5) a second protrusion (each manifold section has two valve sections 54) having first and second ends, the second protrusion is angled from a second side of the introduction portion toward the center of the introduction portion with the second end of the second protrusion proximate the center of the introduction portion.
Regarding claim 12, Gregor further discloses (Fig. 4) that the relief portion is arcuate (about the meter roller of Fig. 4) and disposed 5radially farther from a conveyor (40) than the introduction portion in operation of the seed conveyor assembly.
Regarding claim 13, Gregor further discloses (Fig. 5) that the first and second protrusion (54) are each angled with respect to a direction of travel of the seed such that each protrusion is not oriented transverse to the direction of travel of the seed.
Regarding claim 14, Gregor further discloses (Fig. 5) that the first protrusion (54) angles down from the first side of the introduction portion to the center of the introduction portion and the second protrusion (the other 54) angles down from the second side of the introduction portion to the center of the introduction portion.
Regarding claim 15, Gregor further discloses (Fig. 5) that that each protrusion (54) has a protrusion angle formed 15between a transverse line and the protrusion that is approximately 30° to 60°.
Regarding claim 16, Gregor further discloses (Fig. 5) that each protrusion (54) has a protrusion angle formed between a transverse line and the protrusion that is approximately 40° to 50° (at least at their ends).
Regarding claim 18, Gregor discloses (Fig. 1-5) a seed conveyor assembly to deliver seed to a planting surface, comprising: a seed guide having a relief portion (the product meter section 22 of Fig. 4) to receive and guide seed and an introduction portion (section of distribution manifold 26 shown in Fig. 5), the introduction portion comprises at least one protrusion (convex valve members 54) having first and second ends, the protrusion is angled to protrude from a side (at the lateral walls of the individual manifold section) of the introduction portion toward a center of the introduction portion with the second end of the protrusion proximate the center of the introduction portion and being further from the relief portion than the first end.
Gregor does not disclose a conveyor configured to rotate to convey seed from an upper end to a lower end of the seed conveyor assembly and release the seed with a rearward velocity relative to the seed conveyor assembly, wherein the introduction portion translates seed in a direction toward the conveyor, and wherein the seed guide is configured to guide seeds into the conveyor of the seed conveyor assembly.  Rather, the introduction portion translates seed in a direction toward and the seed guide guides seeds into ground openers (30).
However, Wilhelmi discloses (Fig. 1, 16) a similar planter, wherein seeds are distributed from a central hopper (24) to row units (34) having conveyors (550) configured to rotate to convey seed from an upper end to a lower end and release the seed with a rearward velocity (due to the rearward direction of belts 552, 553) relative to the conveyor.  Wilhelmi teaches that such a seed conveyor assembly is configured to plant seeds at a proper seed spacing ([0007]-[0010]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide seed conveyor assemblies as taught by Wilhelmi in the seeding system of Gregor.
Regarding claim 20, Gregor further discloses (Fig. 5) that the protrusion (54) angles down from 35the side of the introduction portion to the center of the introduction portion.
Regarding claim 21, Gregor further discloses (Fig. 5) that a protrusion angle formed between a transverse line and the protrusion is approximately 30° to 60°.
Regarding claim 22, Wilhelmi further discloses (Fig. 16) that the conveyor is configured to rotate to convey seed from the upper end to the lower end of the seed conveyor assembly with a constrained seed path (between belts 552, 553), and is arranged in the combination such that the introduction portion is configured to introduce seed into a flight gap (the gap between the belts) of the conveyor.

Claims 10-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Stephens (U.S. 7,343,868).
Regarding claim 10, Long discloses (Fig. 1-2) a seed guide for a seed conveyor assembly, the seed guide comprising: a relief portion (converging portion of the tube at end 61); and 30an introduction portion (portion of the tube containing tongs 65, baffle 68) formed adjacent to the relief portion, the introduction portion comprises a first protrusion (one of the 65’s) having first and second ends, the first protrusion is angled to protrude from a first side of the introduction portion to proximate the center of the introduction portion with the second end of the first protrusion proximate the center of the introduction portion, wherein the seed guide is configured to guide seeds into a seed conveyor assembly (seed boot 24).
Long does not disclose that the seed guide is configured to guide seeds into a rotatable conveyor of the seed conveyor assembly.
However, Stephens discloses (Fig. 3-4) a seed boot (30) comprising a chute (slide 40 and side plates 46) and a rotatable conveyor (wheel 42).  Stephens teaches that this rotatable conveyor arrangement serves as a seed velocity regulator to discharge seeds at a velocity corresponding to the travel speed of the seeding machine (Col. 4, lines 4-11).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a chute/rotatable conveyor arrangement in the seed boot of Long in order to better regulate the velocity of seeds as they are discharged into the furrow.
Regarding claim 11, Long further discloses (Fig. 2) a second protrusion (another one of the tongs 65) having first and second ends, the second protrusion is angled from a second side of the introduction portion toward the center of the introduction portion with the second end of the second protrusion proximate the center of the introduction portion.
Regarding claim 12, Long further discloses (Fig. 2) that the relief portion is arcuate (the tube at end 61 flaring outward) and disposed radially farther from a conveyor (seed boot 24) than the introduction portion in operation of the seed conveyor assembly.
Regarding claim 13, Long further discloses (Fig. 2) that the first and second protrusion (65) are each angled with respect to a direction of travel of the seed such that each protrusion is not oriented transverse to the direction of travel of the seed.
Regarding claim 14, Long further discloses (Fig. 2) that the first protrusion (65) angles down from the first side of the introduction portion to the center of the introduction portion and the second protrusion (65) angles down from the second side of the introduction portion to the center of the introduction portion.
Regarding claim 15, Long further discloses (Fig. 2) that each protrusion (65) has a protrusion angle formed 15between a transverse line and the protrusion that is approximately 30° to 60°.
Regarding claim 16, Long further discloses (Fig. 2) that each protrusion has a protrusion angle formed between a transverse line and the protrusion that is approximately 40° to 50°.
Regarding claim 17, Long further discloses (Fig. 2) that the introduction portion further comprises a ramp (baffle 68) that is disposed after the first and second protrusions in the direction of travel of the seed to 20guide seed into a flight gap (any gap in space through which the seed may travel along its path after the baffle) of the seed conveyor assembly.
Regarding claim 18, Long discloses (Fig. 1-2) a seed conveyor assembly to deliver seed to a planting surface, comprising: a conveyor (seed boot 24) configured to convey seed from an upper end to a lower end of the seed conveyor assembly and release the seed with a rearward velocity (having a rearwardly inclined outlet) relative to the seed conveyor assembly; and a seed guide (60) having a relief portion (converging portion of the tube at end 61) to receive and guide seed and an introduction portion (portion of the tube containing tongs 65, baffle 68) to translate seed in a direction toward the conveyor, the introduction portion comprises at least one protrusion (65) having first and second ends, the protrusion is angled to protrude from a side of the introduction portion toward a center of the introduction portion with the second end of the protrusion proximate the center of the introduction portion and being further from the relief portion than the first end, wherein the seed guide is configured to guide seeds into the conveyor of the seed conveyor assembly.
Long does not disclose that the conveyor is configured to rotate to convey seeds.
However, Stephens discloses (Fig. 3-4) a conveyor assembly (30) comprising a chute (slide 40 and side plates 46) and a rotating conveyor (wheel 42).  Stephens teaches that this rotating conveyor arrangement serves as a seed velocity regulator to discharge seeds at a velocity corresponding to the travel speed of the seeding machine (Col. 4, lines 4-11).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a chute/rotatable conveyor arrangement in the seed boot of Long in order to better regulate the velocity of seeds as they are discharged into the furrow.
Regarding claim 20, Long further discloses (Fig. 2) that the protrusion (65) angles down from 35the side of the introduction portion to the center of the introduction portion.
Regarding claim 21, Long further discloses (Fig. 2) that a protrusion angle formed between a transverse line and the protrusion is approximately 30° to 60°.
Regarding claim 22, Stephens further discloses (Fig. 3-4) that the conveyor is configured to rotate to convey seed from the upper end to the lower end of the seed conveyor assembly with a constrained seed path (between chute 40 and wheel 42), and is arranged in the combination such that the introduction portion is configured to introduce seed into a flight gap (the gap between the chute and wheel) of the conveyor.

Response to Arguments
Applicant’s argument that the air inlet 18 and vertical air flow 36 of Pirkenseer cannot be characterized as a relief portion to receive and guide seed (Remarks, page 7) has been considered but is moot because the new ground of rejection is clarified as not relying on such an interpretation of the reference.
Furthermore, Applicant submits that the vertical airflow 36 is not a structural component, but it is noted that a “relief portion to receive and guide seed” has no positively recited structure. A relief portion to receive and guide seed could be interpreted as any surface, component, empty volume, or combination thereof through/on/about which a seed may travel.
Applicant’s argument that the references do not disclose a rotatable conveyor has been considered but is moot because the new grounds of rejection do not rely on the previously relied upon references for this teaching.
Regarding rejections relying on Gregor above, Applicant’s arguments with respect to claims 1, 10, and 18 have been considered but are moot because these new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
Applicant submits (Remarks, page 8) that there is no reasonable interpretation of a protrusion in light of the Applicant’s Specification that would interpret inlet bevel 70 of Pirkenseer to be a protrusion.
However, it is noted that interpreting a claim in light of the Specification is a quite different thing from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.
Furthermore, bevel 70 may be interpreted as a protrusion.  Oxford languages defines “protrude” as to “extend beyond or above a surface.  In the marked Fig. 2 of Pirkenseer above, the bevel 70 is seen to extend beyond the surface of the leftmost wall, opposite the seed disk, of the figure, and therefore it protrudes and is a protrusion.
Applicant submits (Remarks, page 9) that inlet bevel 70 of Pirkenseer is not configured to guide seeds.
However, one having ordinary skill in the art would readily recognize, and indeed expect, that seeds may drop off of singulating discs prior to their release point and take improper paths.  A stray seed over the introduction portion would likely contact the bevel 70 and thereafter be guided into the seed tube 26.
Furthermore, bevel 70 is part of and partially defines the passage through which seeds are conveyed, and to the extent that the entire assembly is configured to guide seeds, the parts thereof, including bevel 70, are configured to guide seeds.
Furthermore, Applicant states that inlet bevel is configured to guide air from air inlet 18 through to metering line 26.  Since seeds are entrained in this airflow, and the bevel directly guides the airflow, it can be considered to guide the seeds, even if indirectly.
It is noted that the rejection does not interpret that bevel 70 has a protrusion, but that bevel 70 is a protrusion. 
Applicant submits (Remarks, page 10) that once a plastic tube is inserted into inlet 61 of Long, tongs 65 hold the plastic seed tube, and therefore the second ends of the tongs 65 cannot be disposed near the center of the seed tube, and if tongs 65 extended to the center, the plastic seed tube could not be inserted.
However, while Long discloses the tongs are for mounting a plastic seed tube to the inlet portion, the specific manner Applicant submits this would happen is a mere inference.  Even if one was to infer such an arrangement, it may just as likely be inferred that the plastic seed tube would comprise holes through which the tongs 65 may extend to secure the tube, thus extending through the plastic tube into the center of the introduction portion.
Furthermore, it is the structure of the cited embodiment shown in Fig. 2 of Long alone that is relied upon, not a specific purpose or further assembly disclosed by the prior art.  There is no recitation in the claim which would result in a structural difference between the claimed invention and the component of Fig. 2 of Long.
Furthermore, the claim does not specify that the protrusions extend to a centerline of the introduction portion, merely that they extend to proximate a center of the introduction portion.  “Center” is defined by Merriam-Webster as a “middle part” and therefore the volume or area within the walls of the seed tube of Long may be interpreted as a center.  Since the tongs extend from the walls of the tube into a middle part of the tube, they therefore extend to proximate a center of the introduction portion.
Applicant submits (Remarks, page 12) that when a proposed combination does not provide for all of the claimed elements, there is no motivation to combine.
However, the motivation to combine references may be obvious to one having ordinary skill in the art regardless of the claimed elements, or indeed the entire disclosure.  It is, in fact, necessary that the combination be obvious prior to the effective filing date of the claimed invention for the combination to be relied upon in a rejection.
In viewing Applicant’s arguments, Examiner notes that Applicant argues based on a combination, whereas the claims are directed to subcombinations of the combination.
For example, with regard to claim 1, Applicant argues that Pirkenseer does not disclose that the seed guide of Pirkenseer is configured to guide seeds into a seed tube.  However, a seed tube is never positively claimed as part of the invention in claim 1.  The only positively recited components are a relief portion, an introduction portion, and a protrusion.  Thus, a reference having relief and introduction portions and a protrusion may anticipate the claim so long as it would be capable of guiding seeds into a seed tube, regardless of whether a seed tube was likewise disclosed.
Similarly, with regard to claim 10, a seed conveyor assembly and a rotatable conveyor thereof are not positively recited as components of the invention, but merely that the invention would be capable of guiding seeds into a rotatable conveyor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671